DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-31, and 33-46 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura et al. (USPUB 2016/0099581) in view of Miller et al. (USPUB 2017/0012448).

As to Claim 27, Kawamura discloses a method comprising: sensing, by a charge sensor, a charge of a rechargeable power supply; comparing, by a detection device, the charge of the rechargeable power supply with a plurality of predetermined charge levels in order to determine one of a plurality of capacity ranges of the rechargeable power supply; and indicating, by one of the plurality of predefined illumination patterns, a ready to use status corresponding to a capacity range that indicates availability of charge for performing a function by a handheld electronic device before the rechargeable power supply needs to be recharged further (Paragraph 81-84).  Kawamura does not expressly disclose switching, by a switching circuit, at least one LED according to one of a plurality of predefined illumination patterns.  Miller discloses switching, by a switching circuit, at least one LED according to one of a plurality of predefined illumination patterns (Paragraph 100).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Kawamura’s indication lights and add the switching feature of the light indicators as taught by Miller, as to allow the user to quickly determine the charge level of the battery.

As to Claim 28, Kawamura and Miller disclose the method of claim 27, wherein at least one of the illumination patterns indicates a "ready to use" status by the switching the at least one LED repeatedly on and off in a signal pattern of high and low (Kawamura Paragraph 105).  

As to Claim 29, Kawamura and Miller disclose the method of claim 27, wherein switching, by the switching circuit, one or more LEDs for one or more timing signals (Miller Paragraph 100).  

As to Claim 30, Kawamura and Miller disclose the method of claim 27, wherein in response to detecting at least one of a charging error and a condition in which charging has been suspended, by at least the charge sensor and detection device, switching the at least one LED in a rapid on/off pattern (Kawamura Paragraph 90).  

As to Claim 31, Kawamura and Miller disclose the method of claim 27, wherein switching, by the switching circuit, a first LED and a Second LED according to a first predefined illumination pattern when the charge of the rechargeable power supply falls within the first range, a second predefined illumination pattern 3 of 7Application No.: Filed Herewith Amendment Dated December 31, 2020 Preliminary Amendment when the charge of the rechargeable power supply falls within the second range, a third predefined illumination pattern when the charge of the rechargeable power supply falls within the third range, and a fourth predefined illumination pattern when the charge of the rechargeable power supply falls within the fourth range (Kawamura Paragraph 88).   

As Claim 33, Kawamura and Miller disclose the method of claim 27, wherein designating, a "near empty" status, a "ready to use" status, a "greater than half capacity" status, and an "at or near full capacity" status as a first, second, third and fourth range respectively of the plurality of capacity ranges (Kawamura Paragraphs 88 and 105).
  
As to Claim 34, Kawamura and Miller disclose Kawamura and Miller disclose the method of claim 27, wherein the one of the plurality of illumination patterns indicate a "near empty" status by a condition in which the rechargeable power supply is currently holding a charge at 0% to about 25% full capacity (Miller Paragraph 100).  

As to Claim 35, Kawamura and Miller disclose the method of claim 27, wherein the one of the plurality of illumination patterns indicate the "ready to use" status by a condition in which the rechargeable power supply is currently holding a charge of about 25% to about 50% of full capacity (Miller Paragraph 100).   

As to Claim 36, Kawamura and Miller disclose the method of claim 27, wherein the one of the plurality of illumination patterns indicate a "half capacity" status by a condition in which the rechargeable power supply is currently holding a charge of about 50% to about 75% of full capacity (Miller Paragraph 100).  
As to Claim 37, Kawamura and Miller disclose the method of claim 27, wherein the one of the plurality of illumination patterns 4 of 7Application No.: Filed Herewith Amendment Dated December 31, 2020 Preliminary Amendment indicate a status of "full capacity" or "near full capacity" by a condition in which the rechargeable power supply is currently holding a charge of about 75% to 100% of full capacity (Miller Paragraph 100).  
As to Claim 38, Kawamura discloses a charge status indicator comprising: a charge sensing device configured to sense the charge of a rechargeable power supply; a detection device configured to compare the sensed charge with a plurality of predetermined levels in order to determine one of a plurality of capacity ranges of the rechargeable power supply (Paragraph 81-84).  Kawamura does not expressly disclose a switching circuit configured to switch at least one LED on and off using a plurality of predefined illumination patterns to indicate the capacity range of the rechargeable power supply.  Miller discloses a switching circuit configured to switch at least one LED on and off using a plurality of predefined illumination patterns to indicate the capacity range of the rechargeable power supply (Paragraph 100).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Kawamura’s indication lights and add the switching feature of the light indicators as taught by Miller, as to allow the user to quickly determine the charge level of the battery.


As to Claim 39, Kawamura and Miller disclose the charge status indicator of claim 38, wherein the plurality of capacity ranges includes a first range designating a "near empty" status, a second range designating a "ready to use" status, a third range designating a "greater than half capacity" status, and a fourth range designating an "at or near full capacity" status (Kawamura Paragraph 88).  

As to Claim 40, Kawamura and Miller disclose the charge status indicator of claim 38, wherein the rechargeable power supply is incorporated in a handheld electronic device and is recharged when the handheld electronic device is placed on a recharging device, and wherein the switching circuit is configured to switch the at least one LED off when the recharging device is not charging the rechargeable power supply or when the handheld electronic device is not properly supported by the charging cradle (Kawamura Paragraph 118).  

As to Claim 41, Kawamura and Miller disclose the charge status indicator of claim 38, wherein the switching circuit, in response to detecting a charging error, is configured to switch the at least one LED on and off in a rapid pattern, wherein the rapid pattern is repeated indefinitely until another condition is detected (Kawamura Paragraph 90).  

As to Claim 42, Kawamura and Miller disclose the charge status indicator of claim 38, wherein the switching circuit is configured to switch the at least one LED on and off for different timing signals (Miller Paragraph 100).  
As to Claim 43, Kawamura and Miller disclose the charge status indicator of claim 38, wherein the at least one LED indicates 5 of 7Application No.: Filed Herewith Amendment Dated December 31, 2020 Preliminary Amendment different ranges of charge with respect to "full capacity" status (Miller Paragraph 100).  
As to Claim 44, Kawamura and Miller disclose the charge status indicator of claim 38, wherein the charge status indicator includes a button of an opaque or semi-opaque material through which light from one or more LED diffuses (Miller Figure 2, Element 26).
  
As to Claim 45, Kawamura and Miller disclose the button according to claim 44, wherein the button includes LEDs of different colors underneath the opaque or semi-opaque material such that the user perceives the color change of the one or more LED and does not notice the change in location of the one or more LED underneath the opaque or semi-opaque material (Miller Figure 14, Element 148, Figure 2).  

As to Claim 46, Kawamura and Miller disclose the charge status indicator according to claim 38, wherein a memory is configured to store various charge level values (Miller Paragraph 18, 100, Although memory is not expressly stated, it is obvious to one having ordinary skill in the art that memory is present).


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamura and Miller in view of DiGiovanna (USPUB 2013/0277431).


As to Claim 32, Kawamura and Miller disclose the method of claim 31, but do not expressly disclose wherein switching the first LED on for about 500 ms and off for about 500 ms by repeating a cycle of switching as a first predefined illumination pattern; switching the second LED on for about 500 ms and off for about 500 ms by repeating a cycle of switching as a second predefined illumination pattern; switching the second LED on for about 1000 ms and off for about 500 ms by repeating a cycle of switching as a third predefined illumination pattern; and switching the second LED on as a fourth predefined illumination pattern.  DiGiovanna discloses the first predefined illumination pattern includes repeating a cycle of switching the first LED on and off; the second predefined illumination pattern includes repeating a cycle of switching the second LED on and off; the third predefined illumination pattern includes repeating a cycle of switching the second LED on and off; and the fourth predefined illumination pattern includes switching the second LED on (Pararaphs 22-23). Although DiGionvanna does not expressly disclose the exact on and off durations, one having ordinary skill in the art would recognize that durations should be in a time value were the user can readily notice the time difference and be capable of judging it without requiring excess time spent watching. It would have been obvious to one having ordinary skill in the art to use the two led flashing indications as taught by DiGiovanna, and add that to the device to indicate the charging status with requiring minimum amount of led’s, as the space available on a handheld device is limited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859